Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Chang does not disclose the newly added limitation requiring “the related information is used for determining whether to perform first control instructed to be performed in the speech control information”, as recited in claim 1.  However, referring to Fig. 2, Chang discloses that when the user cannot be identified from the related information (user identification information), the user is granted non-subscriber access at block 212 (paragraph [0023]).  Access allowed to non-subscribers “may depend on the nature of the access desired” such that certain types of control may be allowed, while other types of control may not (paragraph [0023]).  Since the related information disclosed by Chang is used to determine whether the user is a subscriber or non-subscriber, and a non-subscriber may not be allowed to perform particular control instructions, the related information is “used for determining whether to perform first control instructed to be performed in the speech control information”.
For the reasons given above, the rejections made in the previous Office Action are maintained.
Regarding newly added claims 13 and 14, Cartales (U.S. Patent Application Pub. No. 2012/0059655) anticipates these claims. Applicant’s amendments necessitated the new grounds of rejection.  Accordingly, this action is FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent Application Pub. No. 2007/0299670).
In regard to claim 1, Chang discloses a control information obtaining system (Fig. 1, 100), comprising: 
a first obtaining unit configured to obtain speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a device receives data associated with a spoken command obtained at a remote control device, paragraphs [0047-0049]); and 
a second obtaining unit configured to obtain related information relevant to the speech obtaining unit from the speech control system (the device also receives user data related to the spoken command, paragraphs [0047-0049]), wherein
the related information is information used for determining whether to perform first control instructed to be performed in the speech control information (based on the user related data, various commands may or may not be allowed, paragraph [0023]).

In regard to claim 2, Chang discloses the second obtaining unit is configured to obtain the related information via an obtaining route identical to an obtaining route taken by the first obtaining unit for obtaining the speech control information (the user data and data associated with the spoken command are both received from a remote device, paragraphs [0047-0049]).

In regard to claim 3, Chang discloses the second obtaining unit is configured to obtain the related information via an obtaining route different from an obtaining route taken by the first obtaining unit for obtaining the speech control information (alternatively, the device receives an instruction corresponding to the spoken command from a network speech recognition engine while receiving the user data from the remote control device, paragraphs [0047-0049]).

In regard to claim 4, Chang discloses the second obtaining unit is configured to obtain the related information relevant to the speech obtaining unit provided in a space in which a person is estimated to be present (see Fig. 1, the user data is received from the remote control device 110 in local communication with device 180, paragraphs [0018-0019] and [0047]).

In regard to claim 5, Chang discloses an output unit configured to output, based on the speech control information obtained and the related information obtained, control information for controlling a target device to be controlled (the device forwards the command instruction to the appropriate device, paragraph [0049]).

In regard to claim 10, Chang discloses the related information obtained indicates a speaker of the speech obtained by the speech obtaining unit (user identification, paragraph [0042]).

In regard to claim 11, Chang discloses a control information obtaining method, comprising: 
obtaining speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a device receives data associated with a spoken command obtained at a remote control device, paragraphs [0047-0049]); and 
obtaining related information relevant to the speech obtaining unit from the speech control system (the device also receives user data related to the spoken command, paragraphs [0047-0049]), wherein
the related information is information used for determining whether to perform first control instructed to be performed in the speech control information (based on the user related data, various commands may or may not be allowed, paragraph [0023]).


In regard to claim 12, Chang discloses a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing a computer to execute the control information obtaining method according to claim 11 (paragraph [0053]).


Claim(s) 1, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartales (U.S. Patent Application Pub. No. 2012/0059655).
In regard to claim 1, Cartales discloses a control information obtaining system (Fig. 4), comprising: 
a first obtaining unit configured to obtain speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a broker application 219 receives recognition results 409 recognized from audio data received from a mobile device 203, paragraph [0042]); and 
a second obtaining unit configured to obtain related information relevant to the speech obtaining unit from the speech control system (computer 205 transmits an identifier associated with the audio data to a server 211, paragraph [0033]), 
wherein the related information is information used for determining whether to perform first control instructed to be performed in the speech control information (the identifier is used to determine whether the audio was generated from the speech of user 217 and therefore should be executed by computer 205, paragraph [0033]).

In regard to claim 11, Cartales discloses a control information obtaining method, comprising: 
obtaining speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a broker application 219 receives recognition results 409 recognized from audio data received from a mobile device 203, paragraph [0042]); and
 obtaining related information relevant to the speech obtaining unit from the speech control system (computer 205 transmits an identifier associated with the audio data to a server 211, paragraph [0033]), 
wherein the related information is information used for determining whether to perform first control instructed to be performed in the speech control information (the identifier is used to determine whether the audio was generated from the speech of user 217 and therefore should be executed by computer 205, paragraph [0033]).

In regard to claim 13, Cartales discloses the second obtaining unit is configured to obtain (i) the related information via an obtaining route different from an obtaining route taken by the first obtaining unit for obtaining the speech control information (see Fig. 4, recognition results 409 are received from ASR engine 403, while the identifier is received from computer 205, paragraphs [0033] and [0042]), and (ii) the related information after the speech control information is obtained (the computer 205 polls the server 211 to determine whether any audio data has been previously received, paragraph [0033]).

In regard to claim 14, Cartales discloses the related information is obtained via an obtaining route different from an obtaining route taken for obtaining the speech control information (see Fig. 4, recognition results 409 are received from ASR engine 403, while the identifier is received from computer 205, paragraphs [0033] and [0042]), after the speech control information is obtained (the computer 205 polls the server 211 to determine whether any audio data has been previously received, paragraph [0033]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Weider et al. (WIPO International Pub. No. 2007/027546, hereinafter “Weider”).
In regard to claim 6, Chang does not disclose the output unit is configured to output, based on the related information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information.
Weider discloses a control information obtaining system comprising an output unit, wherein the output unit is configured to output, based on the related information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information (a command determined from input speech is altered to a second command using variable substitution and/or inference of missing values, where the variable substitution and inference depends on related information such as a user profile, command history, state of the system, etc., paragraph [0148]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output a second control based on the related information obtained, because by selecting the second control based on the related information (such as the identity of the user), the second command would be more likely to please the user, as suggested by Weider (paragraphs [027] and [043]).

In regard to claim 7, Chang does not disclose the output unit is configured to output the control information for performing the second control on the target device to be controlled.
Weider discloses the output unit is configured to: 
output the control information for performing the first control on the target device to be controlled when the related information obtained satisfies a predetermined requirement (related information regarding the state of the system and/or measurements are evaluated to determine whether the first command can be executed and if so, the command is output, paragraphs [027], [043], and [0148]); and 
output the control information for performing the second control on the target device to be controlled when the related information obtained does not satisfy the predetermined requirement (if the command cannot be executed, a substitute command is generated, paragraphs [027], [043], and [0148]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output the first control on the target device if the related information satisfied a predetermined requirement, and to output the second control on the target device if the related information did not satisfy the predetermined requirement, because this would ensure the output command could be safely executed, as suggested by Weider (paragraphs [027], [043], and [0148]).



Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Kojima et al. (U.S. Patent Application Pub. No. 2015/0287411, hereinafter “Kojima”).
In regard to claim 8, Chang does not disclose the related information obtained is identification information of the speech obtaining unit.
Kojima discloses a control information obtaining system comprising an obtaining unit configured to obtain related information relevant to a speech obtaining unit, wherein the related information obtained is identification information of the speech obtaining unit (Fig. 1, an integrated control device 3 receives identification information indicating the device 2 that obtained an input speech command, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include identification information of the speech obtaining unit as the related information, because it would allow the user to issue a speech command without requiring the device name to be spoken, as taught by Kojima (paragraph [0030]).

In regard to claim 9, Chang does not disclose the related information obtained indicates a position of the speech obtaining unit.
Kojima discloses a control information obtaining system comprising an obtaining unit configured to obtain related information relevant to a speech obtaining unit, wherein the related information obtained indicates a position of the speech obtaining unit (an integrated control device 3 receives movement information indicating the position of device 2, paragraphs [0129-0131]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include information indicating a position of the speech obtaining unit, because it would reduce the complexity for the user, as taught by Kojima (paragraphs [0137-0138]).



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 11/23/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656